Citation Nr: 0701168	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  99-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of a right wrist fracture for the period from 
October 30, 1997 to March 25, 2004.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right wrist fracture for the period commencing 
on March 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable initial evaluation 
for residuals of a right wrist fracture, effective from 
October 30, 1997 (the date on which he filed his claim for 
service connection for this specific disability).  As this 
case is based on an appeal of an original grant of service 
connection, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for separate 
periods of time, from October 30, 1997, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the appeal, the Board remanded the case 
back to the RO in December 2000, September 2003, and again in 
May 2005, for evidentiary and procedural development.  By 
rating decision of December 2004, the RO assigned a 10 
percent evaluation for residuals of a right wrist fracture, 
effective from March 26, 2004.  The case was returned to the 
Board following development made pursuant to the May 2005 
remand and the veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from October 30, 1997 to March 25, 2004, 
the residuals of a right wrist fracture are manifested by 
subjective complaints of right wrist pain, with no 
radiographic evidence of degenerative changes affecting this 
joint due to traumatic arthritis.  Flexion of right wrist is 
to 80 degrees, and dorsiflexion of the right wrist is to 70 
degrees.

2.  For the period commencing on March 26, 2004, the 
residuals of a right wrist fracture are manifested by 
subjective complaints of right wrist pain, with radiographic 
evidence demonstrating the presence of degenerative changes 
affecting the right wrist joint that have been linked to the 
old traumatic injury.  Flexion of right wrist is to 60 
degrees, and dorsiflexion of the right wrist is to 60 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
residuals of a right wrist fracture for the period from 
October 30, 1997 to March 25, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, 5215 (2006). 

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a right wrist fracture for the period 
commencing on March 26, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claim for VA compensation for residuals of a 
right wrist fracture was received in October 1997.  Service 
connection for this disability was granted in a February 1998 
rating decision and he filed the current appeal.  During the 
course of his appeal, the VCAA was implemented and the 
veteran was notified of the provisions of the VCAA in 
correspondence dated in March 2003 and March 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
medical records relating to his treatment for his right wrist 
disability have been obtained and associated with the 
evidence.  In this regard, recent private treatment reports 
dated in December 2004 were obtained that were translated 
from Spanish to English.  Although some parts of the 
treatment reports were deemed by the interpreter to be 
illegible, the relevant portions of the reports that describe 
the veteran's subjective complaints and which present an 
objective assessment of his symptoms were duly interpreted.  
Therefore, this evidence is sufficient for the Board to 
review and consider for adjudication purposes.  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as they 
pertain to increased rating and earlier effective date 
issues.  The veteran was provided notice of the VCAA 
provisions in compliance with the Court's holding in Dingess 
in a July 2006 supplemental statement of the case.  In any 
case, during the course of this appeal, which extends back to 
1998 and which involved three separate remands for 
evidentiary development and procedural compliance, the 
veteran has been clearly made aware of what evidence was 
needed to support his claim for a rating increase for his 
right wrist disability.  Additionally, by virtue of the fact 
that the claim at issue involves a staged rating, pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), he has been made 
aware of how such evidence relates to the effective dates 
assigned for his increased rating award.  Therefore, full 
compliance with VCAA has been accomplished and to move 
forward with appellate adjudication of this claim would not 
cause any prejudice to the veteran.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

For claims for rating increases for musculoskeletal or 
orthopedic disabilities, a through evaluation for rating 
purposes requires consideration of any functional loss due to 
pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran's service medical records and current medical 
treatment reports show that he is right-handed.  


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

521
4
Wrist, ankylosis of:
Majo
r
Mino
r

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20


521
5
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2006)

The veteran's service-connected residuals of a right wrist 
fracture are rated under the criteria contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, for limitation of motion of 
the wrist, which provides for the schedular assignment of a 
10 percent evaluation, and no higher, whether it be for the 
major (dominant) or minor upper extremity, when there is 
objective demonstration of wrist dorsiflexion that is less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  Otherwise, when the evidence demonstrates a 
noncompensable degree of limitation of motion, the fracture 
residuals may be assigned a 10 percent evaluation on the 
basis of traumatic arthritis, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010, which provides for a 10 percent 
evaluation when there is characteristic pain on motion with 
radiographic evidence of arthritic changes on the affected 
joint. 

Entitlement to a compensable initial evaluation for residuals 
of a right wrist fracture for the period from October 30, 
1997 to March 25, 2004.

The veteran's service medical records show that he sustained 
a right wrist fracture while participating in athletic 
activity.  Thereafter, the records show treatment on several 
more occasions when he re-injured his right wrist while 
engaged in his duties.

The report of a November 1997 VA orthopedic examination shows 
that the veteran complained of discomfort in the palmar 
aspect of his right wrist and a cold sensation around his 
right thumb, which he treated with conventional pain 
medication.  The symptoms were aggravated when he maintained 
his right wrist in an elevated position.  Range of motion 
testing shows flexion of the right wrist to 80 degrees and 
dorsiflexion to 70 degrees.  A bony deformity was observed on 
the right radial styloid process that was tender on 
palpation.  The veteran was able to touch the tip of his 
right thumb to all the fingers of his right hand, and was 
able to touch the median transverse fold of his right palm 
with all the fingers of his right hand.  His right hand 
displayed normal muscle strength and no muscular atrophy.    
The examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement of the right 
wrist.  X-rays of the veteran's right wrist revealed normal 
findings and no evidence of fracture or dislocation or any 
osseous, articular, or soft tissue pathology.  The diagnosis 
was status-post right wrist fracture.

VA treatment reports dated prior to March 26, 2004, show that 
the veteran did not have any orthopedic impairment of his 
right upper extremity that was noted during routine medical 
examinations conducted during this period.

Applying the facts of the case to the criteria of the rating 
schedule for evaluating right wrist impairment, the Board 
finds that the criteria for a compensable evaluation have not 
been met for the period from October 30, 1997 to March 25, 
2004.  The objective evidence does not demonstrate that the 
veteran's right wrist is limited on either flexion or 
dorsiflexion to a compensable degree, nor that there is 
radiographic evidence of degenerative changes affecting the 
wrist that, combined with his subjective complaints of pain 
on motion, would permit the assignment of a 10 percent 
evaluation under Diagnostic Code 5003-5010.  Therefore, the 
claim for a compensable initial evaluation for residuals of a 
right wrist fracture for the period from October 30, 1997 to 
March 25, 2004 must be denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to an evaluation greater than 10 percent for 
residuals of a right wrist fracture for the period commencing 
on March 26, 2004.

Effective March 26, 2004, the RO increased the rating for the 
right wrist disorder to 10 percent.  This action was based on 
the report of a March 26, 2004, VA orthopedic examination 
which showed that the veteran complained of severe right 
wrist pain on the medial aspect, with radiation of pain to 
his right thumb.  His symptoms were treated with conventional 
pain medication.  He reported that in the past year he 
experienced 5 - 6 episodes of acute right wrist pain that 
lasted up to four hours in duration and which produced 
functional impairment.  The medical examination report 
indicates that he was employed full-time, and that he was 
unable to participate in playing volleyball, baseball, or 
basketball because of his multiple orthopedic disabilities, 
including his right wrist disability, a left knee disorder, 
and a right great thumb impairment.  He could flex his right 
wrist to 60 degrees and dorsiflex it to 60 degrees.  The 
examiner observed that the veteran appeared to be evincing an 
exaggerated and subjective pain response during testing, 
which included presenting voluntary resistance to the 
examiner's attempts to lightly touch the right wrist, even 
though simultaneously presenting a contradictory facial 
expression indicating no perception of pain whatsoever.  The 
examiner stated that he was thus unable to provide an 
objective assessment of when onset of pain began during range 
of motion testing.  Because of this, the examiner was also 
unable to state if the veteran was additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of his right wrist.  A prominent bony 
deformity on the right radial styloid process was observed.  
The diagnosis was right wrist fracture.  X-rays of the right 
wrist that were taken in April 2004 revealed minimal 
deformity of the right distal radius metaphysis with post-
traumatic changes, but with well-preserved articular spaces.  
No other bony pathology was observed.

Private medical reports dated in December 2004 show that the 
veteran received treatment for complaints of right wrist 
pain, with pain on palpation and accompanying weakness and 
impairment of his ability to lift objects.

Applying the objective medical findings obtained as of March 
26, 2004, to the rating schedule, the Board agrees with the 
RO that although the veteran's right wrist is not limited in 
motion to a compensable degree on either flexion or 
dorsiflexion, the objective symptomatology associated with 
his right wrist fracture residuals have met the criteria for 
a 10 percent evaluation on the basis of characteristic pain 
on motion with radiographic evidence of degenerative changes 
of his right wrist joint.  Thus, the effective date of March 
26, 2004, for the award of a 10 percent evaluation for 
residuals of fracture of the right wrist is appropriate and 
consistent with the facts of the case and the applicable laws 
and regulations.  See 38 C.F.R. § 3.400(o)(2) (2006).  This 
issue is whether a rating higher than 10 percent is 
appropriate.  In this regard, a higher schedular rating can 
only be assigned based on a showing that the wrist joint is 
ankylosed.  In this case, it is not.  In fact, the right 
wrist is not limited in motion to a compensable degree on 
either flexion or dorsiflexion.  Therefore, the right wrist 
has been appropriately rated, and a higher rating is not 
merited.  

The Board notes that the evidence does not demonstrate that 
the symptoms associated with the veteran's service-connected 
right wrist disability presents an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, the Board is not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

A compensable initial evaluation for residuals of a right 
wrist fracture for the period from October 30, 1997 to March 
25, 2004 is denied.

An evaluation greater than 10 percent for residuals of a 
right wrist fracture for the period commencing on March 26, 
2004 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


